Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered July 11, 2003, convicting defendant, after a jury trial, of rape in the first degree and two counts of sexual abuse in the first degree, *206and. sentencing him, as a second violent felony offender, to a term of 18 years to run concurrently with two concurrent terms of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the victim’s background and the inconsistencies in her accounts of the incident, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The inconsistencies cited by defendant were minor and readily capable of being reconciled.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence.
By failing to object, or by making generalized objections (see e.g. People v Harris, 98 NY2d 452, 492 [2002]), defendant failed to preserve any of his present claims concerning various aspects of jury selection, the victim’s testimony and the prosecutor’s summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Friedman, JJ.